Jackson, C. J.
Where an execution was levied and an affidavit of illegality was interposed on five grounds, and the court sustained two of them and overruled the other three, and thereupon dismissed the lev}’, this was a final judgment disposing of that case in favor of the defendant, and he could not except and bring the case to this court on the ground that if the court had sustained the other three grounds of the affidavit, it would have resulted in quashing the fi. fa., while the dismissal of the levy on the grounds sustained did not effect that result. •Code, §3665.
Writ of error dismissed.